tax_exempt_and_government_entities_division number release date date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years vil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below does your publishing advertising and marketing of books written by various authors at fair_market_value constitute a commercial for-profit activity yes for the reasons described below letter cg catalog number 47630w tax_exempt_and_government_entities_division date date legend b deceased owner director c director d director e officer f officer g owner director j date k date m predecessor for-profit n for-profit o state q country dear issues e does your publishing and marketing the works of your director and a related for-profit publishing company result in inurement yes for the reasons described below does your entering into publishing agreements with authors distributing their books and sharing the net_income from such activity with the authors result in private benefit yes for the reasons described below e e facts you are a successor of m a solely owned for-profit publishing company at the time of your formation b was the owner of m you state b had a vision to see m become a foundation and therefore b formed you you give as a reason you changed from a for-profit to not-for-profit is because m was in the red b died shortly after forming you and b’s rights in m and you were transferred to her daughter g c your vice president and ceo was the chief executive director of m ultimately m’s assets and liabilities were transferred to you and m ceased to operate you are incorporated under the laws of the state of o on j your legal name is substantially_similar to m article ill of your articles of incorporation states the specific purpose for which you are formed is to engage in any lawful business activities to promote the christian ministry your purpose was later amended to read as exclusively for charitable religious educational and literacy sec_2_1 article sec_2 of your bylaws states membership is divided into two classes voting members and non-voting members the first three of your voting members shall be g c and d c one of your two vice presidents and ceo and f your secretary are married to each other c is also an author and you publish and sell c’s books c has forty years of experience in christian publishing and is responsible for the hiring and firing author publisher relationships editing proof-reading acquisition of manuscripts weekly radio show employee relations budgeting and general oversight of all departments developing new programs and is the ultimate decision maker f has over twenty years of experience in administration and is responsible for acquiring manuscripts maintaining author-publisher relationships and supervising all aspects of production including asking for price quotes purchase orders and actual ordering of printing d your second vice president is the owner of n_a for profit publishing company d has more than twenty-five years of experience in book publishing d also provides consulting services for you you have an arrangement with d to sell n’s books in the united_states and your books will be sold through n in europe payment is based on actual sales le sec_65 off the set price it was b’s wish that m become a not-for-profit corporation and d was instrumental in getting the ball rolling with regard to this goal prior to b’s death d was appointed by b to serve on your board_of directors e your treasurer has twenty-three years of marketing and sales experience letter cg catalog number 47630w you list your primary activity as publishing and distributing christian books and bibles around you use industry standards to price the books competitively at fair market rate a the world small portion of the gross_receipts from the sale of your books pays for christian literature you estimate approximately ten percent of books are distributed free damaged books were also given away but not recorded as a donation so the ten percent may be low you review manuscripts and provide comprehensive critiques for a fee printing companies throughout the united_states they are distributed and marketed by you the books you sell are designed to meet the needs of people on all areas of their lives including spiritual emotional financial and physical needs the books are produced by your publishing agreement with a specific author states you will credit the author's account with a royalty of twelve percent of the net price per copy for the first big_number copies and fifteen percent thereafter you will credit the author’s account with fifty percent of net_proceeds received from the disposition of the following rights but not limited to first and second serial rights dramatic rights movie rights television rights radio rights translation rights audio rights video rights and book club rights you have similar agreements with other authors with the royalty paid to the authors between eight and twenty two percent of the net price per copy your website describes you as a christian ministry involved in the publishing and production of inspirational literature around the world your navigation tabs include topics such as best sellers business and leadership christian living faith and healing fiction financial management general interest and social issues you provide free literature to missionaries and pastors who serve the poor and underprivileged and provide bibles and other christian literature to incarcerated individuals and people in need your literature is distributed through retail shops including chain stores as well as through domestic and foreign distributors such as n you have some direct sales to the public you utilize sales representatives you sell books at trade shows book fairs and conventions you have distributors in all of the english speaking nations and some other countries as well you make the public aware of your products through advertising sales representatives media catalogues e-mail retailers wholesalers distributors and shows ninety-eight percent of your income is from gross_receipts consisting largely of income from book sales most of your sales books and dvds are to retailers and wholesalers around the world but a small percentage approximately of sales are to individuals in addition you charge fees ranging from dollar_figure to dollar_figure for manuscript reviews you state some pro bono services are provided to aspiring authors and estimate such services to comprise of your resources you accept donations mainly through your website income from gifts grants and contributions account for less than two percent of total income donations you do not actively solicit your expenditures are consistent with a typical publishing business and include salaries and wages occupancy and professional fees and inventories your liabilities are primarily accounts_payable and notes payable the liabilities taken over from m were more than assets transferred to you the lease agreement your assets are comprised of account receivable letter cg catalog number 47630w submitted is between m and the landlord you pay the amount stated in the lease law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization revrul_68_306 1968_1_cb_257 held that publishing and distributing a monthly newspaper carrying church news of interdenominational interest accomplishes a charitable purpose by contributing to the advancement of religion the subscriptions of the newspaper were obtained through individual churches and church associated group and revenues did not cover the costs of operation the organization qualifies for exemption under sec_501 of the code revrul_77_4 1977_1_cb_141 held that nonprofit organization was not tax exempt because the publishing company was operated in a manner indistinguishable from ordinary commercial publishing practices’ in better business bureau v united_states 326_us_278 the court held that an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if nature this is true regardless of the number or importance of the organization's charitable purposes it has a single non-charitable purpose that is substantial in in 285_f2d_800 u s court of claims a separate organized publishing corporation sold a large volume of religious literature periodicals and sunday school supplies at a substantial profit was held not exempt the court found that operating profits and accumulated earning were disproportionately large and there was no clear purpose to further any particular religious beliefs that of a commercial publishing house catering to religious customers thus the court letter cg catalog number 47630w the general character of the operation was concluded it was a trade_or_business and not exempt the existence of a modest program of expenditures_for religious and educational_purposes unconnected with the publishing did not have a decisive effect in foundation for divine meditation inc v commissioner 24_tcm_411 the tax_court denied exemption to an organization that sold a large volume of literature to the general_public by mail some of the literature had little or no connection to the beliefs held by the organization the surrounding circumstances tended to show that the individual who dominated the organization regarded the enterprise simply as a money making operation the court held that this was not a religious_organization but rather a trade_or_business in fides publishers association v united_states f_supp a corporate publisher of religious books priced at commercial levels that showed moderate but consistent operating profits were held not to be exempt the court said that although the publishing activities further the exempt_purpose of educating the lay apostolate nevertheless there was a substantial nonexempt purpose - the publication and sale of religious literature at a profit operating for the benefit of private parties constitutes a substantial nonexempt purpose 477_f2d_340 4th cir cert_denied 413_us_910 in est of hawaii v commissioner t c the tax_court found that an organization formed to educate people in hawaii in the theory and practice of est was a part of a franchise system which is operated for private benefit and therefore may not be recognized as exempt under sec_501 of the code the applicant for exempt status was not formally controlled by the same individuals controlling the for-profit organization owning the license to the est body of knowledge publications methods etc however the for-profit exerted considerable control_over the applicant’s activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting the price for the training the court found that the fact that the applicant’s rights were dependent upon its tax-exempt status showed the likelihood that the for-profit corporations were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether it benefited substantially from the operation of the applicant the court determined that there was a substantial private benefit because the applicant was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations in 765_f2d_1387 cir affg tcmemo_1984_349 tax_court concluded that the extent of the integration between the operations of a non-profit entity and related for- profit entities controlled by the non-profit directors precluded exemption furthermore the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the circuit_court of appeals in affirming the tax court's decision stated that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church’ letter cg catalog number 47630w in international postgraduate medical foundation v commissioner tcmemo_1989_36 the court held that an organization that had the substantial nonexempt purpose of benefiting a related for- profit travel agency from which it purchased travel services did not qualify for exemption under sec_501 in 950_f2d_365 7th cir the u s court_of_appeals for the seventh circuit upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial nonexempt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for an exempt_purpose among the major factors considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations application of law the facts above show three separate reasons any one of which standing alone precludes exemption under sec_501 of the code first the facts show you operate in a commercial manner second your operations result in inurement because your operations benefit your directors and third your operations result in more than an insubstantial private benefit to authors and publishing companies whose works you market and distribute you are not as described in sec_1_501_c_3_-1 of the income_tax regulations because you are not operated exclusively for one or more of the purposes specified in such section you are not as described in sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities is not in furtherance of an exempt_purpose you are not as described in sec_1_501_c_3_-1 of the regulations because your net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization the facts show you publish and market your director's c’s books and you also market and sell books for n a company owned by your director d you are not similar to the organization described in revrul_68_306 because your publishing and distributing of books does not accomplish an exclusive charitable purpose your marketing letter cg catalog number 47630w and advertising is not limited to individual churches or church groups your revenues do cover the costs of operation publisher and prices are set at market rates your marketing and advertising is comparable to a commercial you are similar to revrul_77_4 because your publishing company is operated in a manner indistinguishable from ordinary commercial publishing practices similar to a commercial publisher are your prices your manner of distribution your marketing your agreements with other publishing companies and your agreements with authors you are similar to the organization described in better business bureau _v united_states because you too have a non-charitable purpose that is substantial in nature three non-charitable purposes namely commercial inurement and private benefit in fact you have you are similar to the organization described in scripture press foundation v united_states because the general character of your operation is that of a commercial publishing house catering to religious customers even though you distribute a small percentage of your inventory for free is not decisive as your substantial purpose is to operate commercially you are similar to the organization in foundation for divine meditation inc v commissioner as you too sell a variety of books and you are structured in a way to make money you are similar to the organization in fides publishers association v united_states because you too price your books at commercial levels and you have a substantial nonexempt purpose - the publication and sale of religious literature at a profit you are similar to of private parties which include your directors authors of the books you sell and other companies for whom you distribute and sell their books old dominion box co v united_states because you operate for the benefit you are similar to the organization in est of hawaii v commissioner you too have entered into an arrangement with a for profit and the arrangement results in substantial private benefit specifically your arrangement with n d’s for profit company you are similar to the organization in church by mail the extent of the integration between your operations and the operations of n controlled by your director d precludes exemption the reasonableness of payments made by you to n is not decisive but instead that your operations are carried on in such a manner that n benefits substantially from your operations you are similar to the organization in living faith inc v commissioner your activities are presumptively commercial because you are in competition with other publishing companies engaged in marketing and generally operated in a manner similar to commercial businesses you meet several of the commerciality’ factors as described in airlie foundation v commissioner you are in competition with for profit commercial entities you provide an insubstantial amount of low cost or no cost services you advertise and market your products using typical commercial methods and you receive minimal charitable donations applicant’s position letter cg catalog number 47630w you state the difference between you and m is that your mission is to use all your profits after the payment of debt to help supply christian literature to under-privileged pastors missionaries private_schools and orphanages your goal is to help others by inspiring them encouraging them and giving them information that will help them meet the needs of their lives you state b had a vision to see you become a foundation that through literacy would help the underprivileged and all others by inspiring them encouraging them and giving them information that will help them meet the needs of their lives you state in order to protect her vision b transferred the for-profit publisher to you you state your services include providing pro-bono support to aspiring authors by offering them guidance with regard to editing writing and answering their questions related to publishing the service often involves manuscript reviews which provide the individual with important feedback regarding his or her work however you state you sometimes ask for minimal fees for manuscript reviews and for more comprehensive critiques you state you frequently give out free books wherever you go you also send free books to individuals and institutions you sell books to distributors and retailers at substantial discounts many times at more than a percent discount particularly to foreign customers discounts to domestic retailers are usually in the range of domestic distributors are typically given discounts of or more and foreign distributors would receive discounts of in most cases authors also receive high discounts depending upon the quantity of books they order you state your activities are funded through the sale and distribution of your books the more sales you have the more you are able to fulfill a portion of your mission which is to provide free materials to those in need regarding pricing you state that industry standards govern your discounts and markups which require all customers of a particular type to receive the same discounts that a domestic wholesaler or distributor requires a larger discount to because they will resell to libraries and retailers foreign distributors require at least a discount because of currency exchange rates and shipping costs bookstore chains require to based on their size individual retailers currently receive a discount of for less than ten books and a discount for more than ten books the retail price of a book is determined by both page count and costs involved with production storage and taking all other costs into account you further provide you state the difference between you and your for-profit counterparts is that you will use all of your profits to fund your exempt_purpose after your repayment of debts service response to applicant’s position although your distribution of free books may serve in part charitable educational or religious purposes your primary activity is the operation of for-profit commercial publishing business your marketing and distribution of books are conducted in the same manner as a for-profit business in fact you conduct your activities exactly the same as when you were a sole_proprietorship in addition you are controlled directly and indirectly by the sole owner of your letter cg catalog number 47630w predecessor and her selectees or appointees the books you sell are designed to meet the needs of people on all areas of their lives including spiritual emotional financial and physical needs book sales are typically a trade or a business your marketing and distribution are conducted through commercial channels at market rates your pricing is at market rate controlling by the industry standard your consulting services writing and editing manuscript reviews and comprehensive critiques are provided in a regular course of business usually for a fee at a commercial rate your goal is to help others by inspiring encouraging and providing them with help through literature and consulting services however only a small number of your books are distributed free of charge you have provided no evidence that significant amount of your consulting services is provided pro-bono your financial information shows that your net profit is approximately percent of your revenue your primary revenue is from the sale of books your financial information shows that you retain a large amount of profit and do not use the profit to further your exempt_purpose in fact only a very small portion of profits is used to distribute free books in addition some of the books you distribute free are damaged books which you are otherwise unable to sell you earnings inure to the benefit of c and d through n you provide more than insubstantial private benefits to authors you provide consulting editing and critique to your authors even though your royalty payments and terms are varied from one author to the others the authors receive benefits from you conclusion first the facts show you operate in a commercial manner the based on the above facts and law we find three reasons to deny exemption any one of which standing alone is sufficient manner in which you compensate authors price your books market your products and the manner in which you distribute is comparable to a commercial business second the facts show your earnings inure to the benefit of b and d you sell and market b’s books and you have an agreement with d to sell n’s books third the facts show you sell books for authors as well as other publishing companies and they in turn privately benefit from you and that this activity is more than insubstantial organization described in sec_501 of the code accordingly you do not qualify for exemption as an you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues letter cg catalog number 47630w types of information that should be included in your appeal can be found on page of publication these items include the organization’s name address and employer_identification_number astatement that the organization wants to appeal the determination astatement of facts supporting the organization’s position in any contested factual the date and symbols on the determination_letter issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired o o the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters letter cg catalog number 47630w please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication letter cg catalog number 47630w
